Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.
The Office has cited particular figures, elements, paragraphs and/or columns and line numbers in the references as applied to the claims for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the Office.

	Status of Claims
-	Claim(s) 1-12 is/are pending in the application.

	Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
The application has claimed priority based on prior filed U.S. Application Serial No. 15/978,355 (now U.S. Patent No. 10732746) filed on May 14, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 31, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al, U.S. Patent Publication No. 2014/0253499.

Consider claim 1, Lee teaches a touch sensor (see Lee figure 8, element 800 touch unit array) comprising: a first electrode (see Lee figure 9, element 102 electrode pad) comprising: 

a plurality of first electrode portions arranged in a first direction and comprising first openings, respectively (see Lee figure 9, element 102a electrode pad, figure 

at least one first bridge extended from one of the first electrode portions to an adjacent one of the first electrode portions (see Lee figure 10A where each 102a element is connected to another 102a element along the y-axis); and 

a second electrode comprising: 

a plurality of second electrode portions separated from the plurality of first electrode portions in the first openings, respectively (see Lee figure 9, element 106a electrode pad), and disposed on a same layer as the plurality of first electrode portions (see Lee figure 9, element 106a and paragraphs 0064-0066 where figures 6A-6C illustrate fabricating sequence of elements 102, 104, 106a illustrating that element 102a and 106a are formed on a same layer); and 

at least one second bridge extended from one of the second electrode portions to an adjacent one of the second electrode portions (see Lee figure 9, element 906y), 



Consider claim 2, Lee teaches all the limitations of claim 1 and further teaches wherein the portion of the at least one second bridge overlaps at least one of the first electrode portions with at least one insulating layer interposed therebetween (see Lee figure 9, element 906y, figure 10B, element 906y and paragraphs 0072-0074 specifically paragraph 0072 where electrode pads 106a are electrically isolated to the first electrode pads 102a and the second electrode pad 104a. and 

Consider claim 3, Lee teaches all the limitations of claim 1 and further teaches further comprising: a third electrode separated from the first electrode and the second electrode (see Lee figure 9, element 104a), 

wherein the third electrode comprises: a plurality of third electrode portions arranged in a second direction crossing the first direction, separated from the first electrode portions, and disposed on a same layer as the first electrode portions (see Lee figure 6A, element 104a and paragraphs 0064-0066 where figures 6A-6C illustrate fabricating sequence of elements 102, 104, 106a illustrating that element 104a, 102a and 106a are formed on a same layer); and 



Consider claim 6, Lee teaches all the limitations of claim 3 and further teaches wherein:  the third electrode portions comprise second openings (see Lee figure 9, element 104b), respectively; and 

a plurality of fourth electrode portions separated from the third electrode portions are disposed in the second openings (see Lee figure 9, element 106a), respectively.

Consider claim 7, Lee teaches a display device, comprising:  a display panel (see Lee figure 17, element 1700) comprising a display region on which a plurality of pixels are disposed (see Lee figure 17, element 1710 pixel array); and 

a touch sensor comprising an active region overlapping the display region (see Lee figure 17, element 1702 touch unit array), 

wherein the touch sensor comprises: a fist electrode (see Lee figure 9, element 102 electrode pad) comprising: a plurality of first electrode portions arranged in a first direction and comprising first openings, respectively (see Lee figure 9, element 102a electrode pad, figure 10A and paragraph 0074 where figure 10A 

at least one first bridge extended from one of the first electrode portions to an adjacent one of the first electrode portions (see Lee figure 10A where each 102a element is connected to another 102a element along the y-axis); and 

a second electrode comprising: a plurality of second electrode portions separated from the plurality of first electrode portions in the first openings, respectively (see Lee figure 9, element 106a electrode pad), and disposed on a same layer as the plurality of first electrode portions (see Lee figure 9, element 106a and paragraphs 0064-0066 where figures 6A-6C illustrate fabricating sequence of elements 102, 104, 106a illustrating that element 102a and 106a are formed on a same layer); and 

at least one second bridge extended from one of the second electrode portions to an adjacent one of the second electrode portions (see Lee figure 9, element 906y), and 

wherein a portion of the at least one second bridge is disposed on a different layer from the plurality of first electrode portions and the plurality of second 

Claims 8-9, 12 recite similar claim limitations as claims 2-3, 6, and thus are rejected under similar rational as claims 2-3, 6 detail above.

	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10732746. Although the claims at issue are not identical, they are not patentably distinct from each other.  
Instant claim
Patented claim
A touch sensor comprising: a first electrode comprising: a plurality of first electrode portions arranged in a first direction and comprising first openings, respectively; and 


at least one first bridge extended from one of the first electrode portions to an adjacent one of the first electrode portions; and 


a second electrode comprising: a plurality of second electrode portions separated from the plurality of first electrode 

disposed on a same layer as the plurality of first electrode portions; and 



at least one second bridge extended from one of the second electrode portions to an adjacent one of the second electrode portions, 

3. The touch sensor of claim 1, further comprising: a third electrode separated from the first electrode and the second electrode, wherein the third electrode comprises: a plurality of third electrode portions arranged in a second direction crossing the first direction, separated from the first electrode portions, and disposed on a same layer as the first electrode portions; and 

at least one third bridge extended from one of the third electrode portions to an adjacent one of the third electrode portions. 


5. The touch sensor of claim 3, wherein the portion of the at least one second bridge and the at least one third bridge are separated from each other on a same layer. 

6. The touch sensor of claim 3, wherein: the third electrode portions comprise second openings, respectively; and a plurality of fourth electrode portions separated from the third electrode portions are disposed in the second openings, respectively. 





2. The touch sensor of claim 1, wherein the portion of the at least one second bridge overlaps at least one of the first electrode portions with at least one insulating layer interposed therebetween. 


4. The touch sensor of claim 3, wherein the portion of the at least one second bridge overlaps at least one of the third electrode portions with at least one insulating layer interposed therebetween. 




at least one first bridge extending from one of the first electrode portions to an adjacent one of the first electrode portions; 


a second electrode comprising: a plurality of second electrode portions disposed in the first opening of each of the first electrode portions, 


the second electrode portions being on a same layer as the first electrode portions and separated from the first electrode; and 

at least one second bridge extending from one of the second electrode portions to an adjacent one of the second electrode portions; 


a third electrode comprising: a plurality of third electrode portions arranged in a second direction intersecting the first direction and each comprising at least one second opening, the third electrode portions being on a same layer as the first electrode portions and the second electrode portions; and 





the at least one third bridge being on a same layer as the at least one second bridge and being separated from the at least one second bridge; and 

at least one fourth electrode portion disposed in the at least one second opening, 

wherein: the at least one first opening has a closed-loop shape in each of the first electrode portions; 

the at least one second bridge is on a different layer than the second electrode portions; 





the at least one second bridge contacts one of the second electrode portions through a contact hole; the contact hole is overlapped with an inner area of the at least one first opening; and 


the at least one second bridge is overlapped with one of the third electrode portions and does not overlap with the at least one fourth electrode portion. 




It is clear that all the elements of the application claims 1-12 are to be found in patent claim 1 (as the application claim fully encompasses patent claim 1, 21).  The difference between the application claim and the patent claim lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1, 21 of the patent is in effect a "species" of the "generic" invention of the application claim 1.  It has been held that the generic invention is "anticipated" by the "species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 1, 21 of the patent, it is not patentably distinct from claim 1, 21 of the patent.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10656742. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications claim touch sensor including first second and third electrodes having similar configuration/features.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang, U.S. Patent Publication No. 2012/0169655 (figures 7A-7E), Chou et al, U.S. Patent Publication No. 2013/0194213 (figures 3-4), Han et al, U.S. Patent Publication No. 20170091508 (figure 6).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.